Citation Nr: 1811198	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-44 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a lumbar spine condition.

2. Entitlement to service connection for chest pain.

3. Entitlement to service connection for a right leg condition (claimed as leg spasms).

4. Entitlement to an initial disability rating in excess of 10 percent for neck strain and degenerative arthritis of the cervical spine. 

5. Entitlement to an initial disability rating in excess of 10 percent for a right ulnar nerve condition.

6. Entitlement to an initial disability rating in excess of 10 percent for a left ulnar nerve condition.

7. Entitlement to an initial compensable disability rating for limitation of flexion due to right hip strain.

8. Entitlement to an initial compensable disability rating for limitation of flexion due to left hip strain.

9. Entitlement to an initial compensable disability rating for limitation of extension due to right hip strain.

10. Entitlement to an initial compensable disability rating for limitation of extension due to left hip strain.

11. Entitlement to an initial disability rating in excess of 10 percent for limitation of abduction due to right hip strain.

12. Entitlement to an initial disability rating in excess of 20 percent for limitation of abduction due to left hip strain.

13. Entitlement to an initial compensable rating prior to November 5, 2010, and in excess of 10 percent thereafter, for traumatic brain injury (TBI) residuals (claimed as headaches) and cervicogenic headaches.  

14. Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2010, July 2012, and February 2015 ratings decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

A waiver of initial RO review of additional evidence submitted by the Veteran is automatic in substantive appeals filed after February 2, 2013, unless the claimant or the claimant's representative requests in writing that the RO initially review such evidence.  See 38 U.S.C. § 7105(e).  Here, the Veteran and his representative submitted additional evidence since the most recent RO reviews of the issues decided below.  See September 2016 Statement of the Case (SOC); September 2016 Supplemental Statement of the Case (SSOC).  However, the relevant substantive appeals were filed after February 2, 2013 and neither the Veteran nor his representative has requested RO initial review of such evidence.  Therefore, the Board may proceed with a decision as to those issues.

The Board acknowledges that the issue of entitlement to service connection for bipolar disorder (to include as secondary to service-connected TBI residuals) has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on that issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

During the pendency of this appeal, the RO awarded an initial compensable (10 percent) rating for the Veteran's service-connected TBI residuals effective November 5, 2010.  See December 2013 rating decision.  The Board has characterized that appealed issue on the cover page accordingly.

The issues of entitlement to service connection for a lumbar spine condition, entitlement to service connection for a right leg condition (claimed as leg spasms), entitlement to an initial compensable rating prior to November 5, 2010, and in excess of 10 percent thereafter for TBI residuals and cervicogenic headaches, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has no current diagnosis of a cardiac disability to account for his symptom of atypical chest pain of unknown etiology; and although he does have a current diagnosis of gastroesophageal reflux disease (GERD), this gastrointestinal condition was not the result of an injury or disease incurred in active duty service.

2. The Veteran's service-connected cervical spine strain and degenerative arthritis have manifested as no worse than forward flexion of 45 degrees, combined range of motion of 340 degrees, and objective evidence of painful motion (with no additional loss of range of motion), but no muscle spasm, guarding, or intervertebral disc syndrome (IVDS) with incapacitating episodes. 

3. The Veteran's service-connected right ulnar nerve condition has manifested as no worse than subjective complaints of decreased hand strength, as well as pain of the wrist, elbow, and hand, resulting in symptoms approximating mild, incomplete paralysis.  

4. The Veteran's service-connected left ulnar nerve condition has manifested as no worse than subjective complaints of decreased hand strength, as well as pain of the wrist, elbow, and hand, resulting in symptoms approximating mild, incomplete paralysis.  

5. The Veteran's service-connected right hip strain has manifested as the following symptoms and impairments (accounting for estimated, additional limitation of motion due to pain, weakness, and fatigability): limitation of flexion no worse than 95 degrees; limitation of extension no worse than 20 degrees; limitation of abduction with motion not lost beyond 10 degrees; and objective evidence of painful motion.
6. The Veteran's service-connected left hip strain has manifested as the following symptoms and impairments (accounting for estimated, additional limitation of motion due to pain, weakness, and fatigability): limitation of flexion no worse than 100 degrees; limitation of extension no worse than 20 degrees; and objective evidence of painful motion.


CONCLUSIONS OF LAW

1. The criteria for service connection for chest pain have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for an initial disability rating in excess of 10 percent for cervical spine degenerative arthritis and strain have not been met.  See 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

3. The criteria for an initial disability rating in excess of 10 percent for a right ulnar nerve condition have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8516 (2017)

4. The criteria for an initial disability rating in excess of 10 percent for a left ulnar nerve condition have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8516 (2017)

5. The criteria for an initial compensable rating for limitation of flexion due to right hip strain have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, DC 5252 (2017).

6. The criteria for an initial compensable rating for limitation of flexion due to left hip strain have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, DC 5252 (2017).

7. The criteria for an initial compensable rating for limitation of extension due to right hip strain have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, DC 5251 (2017).

8. The criteria for an initial compensable rating for limitation of extension due to left hip strain have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, DC 5251 (2017).

9. The criteria for an initial disability rating in excess of 10 percent for limitation of abduction due to right hip strain have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, DC 5253 (2017).

10. The criteria for an initial disability rating in excess of 20 percent for limitation of abduction due to left hip strain have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, DC 5253 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided in the relevant SOCs and SSOCs and will not be repeated here in full. 

For the reasons discussed below, the following claims on appeal are denied.


I. Service Connection for Chest Pain

The Veteran claims service connection for a condition claimed as chest pain.  Specifically, he contends that he suffers from a cardiac or a gastrointestinal condition that primarily manifests as chest pain.  He contends that this symptom is related to internal injuries that he sustained in two documented, in-service motor vehicle accidents.  See, e.g., June 2014 statement.

After a full review of the record, the Board finds that the claim must be denied.  To the extent that the Veteran attributes his current chest pain symptoms to a cardiac condition, the Board finds that he has not been diagnosed with a current cardiac condition, and thus, he has no current cardiac disability for which service connection may be granted.  Alternatively, to the extent that the Veteran attributes his chest pain symptoms to his current diagnosis of GERD, the claim still must be denied because the weight of the most competent and persuasive evidence does not support a finding that this condition was the result of an injury or disease incurred in active duty service.

Initially, to the extent that the Veteran attributes his current chest pain to a cardiac condition, the Veteran has no current cardiac disability.  See, e.g., May 2010 correspondence (describing his chest pain as feeling as though he were "having a heart attack").  While it is well-documented that the Veteran recurrently has experienced the symptom that medical providers have described as atypical chest pain (or "ACP") of unknown etiology, he has no current cardiac diagnosis.  In this regard, the Board affords great probative value to the April 2010 VA heart examination report and December 2010 addendum competently finding that the Veteran had atypical chest pain of unclear etiology.  The 2010 VA examiner competently and persuasively based this finding on an examination of the Veteran and a thorough review of pertinent medical records, including diagnostic test results.

Furthermore, the 2010 VA examiner's finding is corroborated by multiple private treatment records showing extensive diagnostic testing, which did not reveal a current cardiac diagnosis or etiology for the Veteran's symptom of atypical chest pain.  See, e.g., September 2008 private radiology record (finding no acute process regarding chest pain based on imaging); December 2008 private stress test (finding no angina on exertion; normal heart rate and blood pressure response to exercise; no cardiac arrhythmias; normal resting electrocardiogram; average exercise capacity); June 2009 private family physician treatment records (noting atypical chest pain among diagnoses); October 2009 private exercise stress test report (noting reason for test was chest pain; overall impression: negative); July 2016 private hospital admission treatment records (finding no acute process regarding chest pain based on chest imaging). In addition, various medical providers who competently interpreted relevant diagnostic test results confirmed that they did not reveal any current cardiac abnormalities.  See, e.g., June 2009 VA cardiology consult (noting assessment of atypical chest pain; referencing recently normal stress test and indicating plan to send to GI (gastrointestinal) service for further evaluation of GERD); January 2017 private esophagogastroduodenoscopy (EGD) report (noting report of recurrent epigastric and chest pain and "several visits to the ED to exclude cardiac disease;" noting purpose of this EGD procedure was to look for a gastrointestinal source for his pain).  The Board affords this competent and persuasive medical evidence more weight than the Veteran's implied self-diagnosis of a current cardiac condition.  

The Board does not doubt that the Veteran has current chest pain symptoms and he is competent to describe such symptoms.  However, VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, to the extent that the Veteran attributes his current chest pain to a current cardiac condition, service connection cannot be granted for symptoms of chest pain alone.  Additionally, while lay persons are competent to provide opinions on some medical issues, providing a diagnosis of a current cardiac disability is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, to the extent that the Veteran attributes his current chest pain symptoms to a cardiac condition, the Board finds that he has no current cardiac disability for which service connection may be granted.  

To the extent that the Veteran and some medical providers have suggested that his current chest pain may be a symptom of his current GERD diagnosis, the Board finds that service connection still is not warranted.  The weight of the most competent and persuasive evidence does not support a finding that GERD was incurred in or is related to service.

Initially, GERD is not listed among the conditions to which the chronic disease presumption provisions apply.  Accordingly, the Board need not address whether he is entitled to presumptive service connection under those provisions.  See 38 C.F.R. § 3.309(a).  For the same reason, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

The Veteran's service treatment records include some isolated reports of chest and epigastric pain.  See, e.g., September 1979 service treatment records (noting report of chest pain in the context of treatment for a cold and fever; noting epigastric pain when taking a deep breath); November 1980 radiographic report form (noting Veteran's report of chest pain soon after November 1980 motor vehicle accident); November 1980 inpatient cover sheet (referencing diagnosis of chest contusions soon after motor vehicle accident).  However, there is no indication that any military medical providers ever diagnosed the Veteran with GERD or opined that his chest pain and contusions were symptoms of GERD.  To the contrary, September 1979 chest and abdomen radiographic reports affirmatively found no abnormalities.  Likewise, the November 1980 radiographic report summarized above affirmatively found that his lateral chest was unremarkable.  Moreover, his July 1981 separation report of medical examination shows that all pertinent gastrointestinal findings were normal (including evaluations of the abdomen and viscera; finding no palpable hernia).

The Board affords the findings of the April/December 2010 VA gastrointestinal examiner great probative value.  Indeed, the findings were based upon the examiner's thorough consideration of a clinical examination of the Veteran as well as his pertinent medical history.  Specifically, the examiner competently and persuasively found that the Veteran's GERD was not likely related to service because of the onset of symptoms in 2005 (i.e., many years after service).

The Board considered the Veteran's post-service treatment records showing treatment for GERD and findings by some medical providers suggesting that his current chest pain may be due to GERD.  See, e.g., September 2008 private treatment record (noting diagnosis of atypical chest pain "suspicious for GERD/gastritis").  However, even assuming for the sake of argument that the Veteran's current GERD diagnosis is the cause of his current chest pain symptoms, those providers did not suggest that his GERD may be related to service in any way.

The Board recognizes the Veteran's statements suggesting that he has had chest pain for decades since service.  See, e.g., November 2009 statement; May 2010 correspondence.  However, in his July 1981 separation report of medical history, he affirmatively denied having multiple gastrointestinal and cardiac symptoms that would encompass chest pain, including: stomach trouble; frequent indigestion; pain or pressure in the chest; palpitation or pounding heart; and heart trouble.  He also expressly told private treatment providers that his chest pain symptoms began many years after service.  See June 2009 private treatment record (noting report of chest pain for the last two to three weeks); see also July 2009 private gastrointestinal treatment record (noting report of epigastric pain and atypical chest pain for ten months); June 2009 VA cardiology consult (noting his report of atypical chest pain for approximately one year).  Thus, to the extent that the Veteran has made statements suggesting that his chest pain is directly related to service because he has had chest pain for decades since service, the Board does not find those statements credible.

Furthermore, to the extent that the Veteran attributes his current chest pain to his GERD, the Board recognizes the contention that GERD is related to his active duty service.  Although he is competent to report his in-service and post-service chest pain symptoms, he is not competent to conclude that his current chest pain is due to his current diagnosis of GERD, or that his chest pain is related to service.  Gastrointestinal issues are not amenable to lay opinions on etiology.  Therefore, the Board finds that the lay statements of record cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.

Therefore, service connection for either a cardiac or a gastrointestinal condition claimed as chest pain is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

II. Increased Initial Rating for a Cervical Spine Condition

The Veteran is currently in receipt of a 10 percent initial disability rating from June 19, 2013 under DC 5242 for his service-connected degenerative arthritis and strain of the cervical spine for painful motion under 38 C.F.R. § 4.59.  He seeks a higher initial rating.  

In order to warrant a higher rating for the Veteran's cervical spine disability under DC 5242, evidence must show the following under 38 C.F.R. § 4.71a., the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula): 

* forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);
* favorable ankylosis of the entire cervical spine (30 percent);
* unfavorable ankylosis of the entire cervical spine (40 percent);
* unfavorable ankylosis of the entire spine (100 percent).  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine Note (1).  For VA purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  General Rating Formula for Diseases and Injuries of the Spine Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id. 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Higher ratings are warranted for increased periods of incapacitation.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In this case, the Board finds a higher initial disability rating for the Veteran's neck disability is not warranted under DC 5242.  The Board affords great probative value to the January 2015 VA examination report.  The January 2015 VA examiner competently found that the Veteran demonstrated cervical spine forward flexion of 45 degrees and noted range of motion findings showing combined cervical spine range of motion of 340 degrees, which are normal for VA purposes.  See General Rating Formula for Diseases and Injuries of the Spine Note (2).  These range of motion findings are well below those required for a higher, 20 percent rating.  The January 2015 VA examiner also specifically found no muscle spasm or guarding that would warrant a higher, 20 percent rating.  Moreover, there is no evidence of ankylosis of any kind.

Furthermore, the Board considered the various private treatment records from within the appeal period regarding the Veteran's neck condition, and finds that they corroborate the findings of the January 2015 VA examination report.  Upon examination, while private providers noted tenderness or pain, they also consistently found that his neck range of motion was "full" or within normal limits.  See, e.g., September 2013, October 2013, December 2013 private treatment records.

The Board considered the possibility of a higher initial rating under 38 C.F.R. §§ 4.40 and 4.45, and declines to do so.  The Veteran's current, initial disability rating is already based upon painful, yet noncompensable, limitation of motion.  Moreover, there is no indication in the medical evidence of record summarized above, including the January 2015 VA spine examination report, that any subjective complaints such as pain and excess fatigability have resulted in additional limitation of function that would meet the criteria for a higher evaluation.  Indeed, the January 2015 VA spine examination report specifically found that while the Veteran had pain on movement and fatigability, the Veteran's additional pain on use resulted in no additional loss of range of motion.  As such, a higher initial rating is not warranted under the Deluca criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Board also has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  Separate ratings already have been assigned for TBI (claimed as headaches) and cervicogenic headaches, as well as right and left upper extremity ulnar nerve conditions associated with neck strain and cervical spine degenerative arthritis; those issues will be discussed further below.  No other objective neurological abnormalities associated with the service-connected neck conditions were noted in the claims file, including in the January 2015 VA examination report. 

With regard to the Formula for Rating IVDS Based on Incapacitating Episodes, the January 2015 VA examination report specifically found that the Veteran did not have IVDS.  Thus, consideration of DC 5243 is not warranted.  Even assuming for the sake of argument that his service-connected neck condition constitutes IVDS, there is no evidence of "incapacitating episodes" requiring physician-prescribed bedrest.  Although he may voluntarily restrict his physical activities when he experiences increased pain, that is not how VA defines an incapacitating episode.  As such, an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for any part of the appeal period.

In summary, the preponderance of the evidence is against the claim for an increased initial disability rating for the Veteran's service-connected cervical spine condition.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) does not apply as there is not an approximate balance of evidence.  See Gilbert, supra.  The Board considered the possibility of assigning staged ratings and finds that this is unwarranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).
Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


III. Increased Initial Rating for a Right Ulnar Nerve Condition

The Veteran is currently in receipt of an initial, 10 percent disability rating under DC 8516 for his service-connected right ulnar nerve condition.  He seeks a higher initial rating.  

A 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve.  A 20 percent (minor) or 30 percent (major) rating is warranted for moderate incomplete paralysis.  A 30 percent (minor) or 40 percent (major) rating is warranted for severe incomplete paralysis.  A maximum 50 percent (minor) or 60 percent (major) evaluation is warranted for complete paralysis of the ulnar nerve producing a "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516.

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. § 4.124a, Note.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  Id.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

After a full review of the record, the Board finds that a higher initial rating is unwarranted.  The Veteran's right ulnar nerve condition has not manifested as symptoms approximating incomplete, moderate paralysis at any point during the appeal period.  To the contrary, the evidence shows that the Veteran's sensory disturbance is, at worst, mild.

The Board affords great probative value to the February 2016 VA peripheral nerves examination.  The Veteran reported subjective symptoms of decreased strength in the hands.  However, upon examination, all right upper extremity findings were normal or negative, including regarding muscle strength, reflexes, sensation, and  trophic changes.  The examiner's remarks noted a diagnosis of mild ulnar nerve neuropathy by electromyography (EMG) in 2009 (prior to the relevant appeal period), but that the current clinical examination was unremarkable.  The February 2016 VA examiner further found that this condition did not impact his ability to work.  These findings were consistent with the findings of the January 2015 VA cervical spine examination report, which noted all normal findings regarding right upper extremity muscle strength, reflex, and sensory testing.

Furthermore, the Board considered the various private treatment records from within the appeal period and finds that they corroborate the findings of the February 2016 VA peripheral nerves examination report as well as the neurological findings of the January 2015 VA cervical spine examination report.  Upon neurological examination of the right upper extremity, private providers consistently found normal strength, motor function, reflexes, and sensation.  See, e.g., September 2013, October 2013, December 2013 private neurology treatment records.

Moreover, the weight of the most competent evidence shows that the Veteran's right ulnar nerve condition is purely sensory and does not impair motor function.  The Board considered the Veteran's lay report to the February 2016 VA peripheral nerves examiner that he experiences feelings of hand weakness.  To the extent that the Veteran suggests that his right ulnar nerve condition impairs motor function, the Board affords more weight to the objective findings of February 2016 VA peripheral nerves examiner and the 2013 private neurology providers, all of which were normal or negative.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, Note.  Here, the Veteran's disability picture more closely approximates a 10 percent rating in light of his intact sensation, normal motor function, and the objective diagnostic testing results summarized above.

The Board acknowledges the Veteran's and his representative's assertion that his right ulnar nerve disability is of great severity.  However, the Board finds that the weight of the most probative, competent evidence supports the currently assigned, 10 percent rating for the reasons discussed above.  The Veteran primarily has described symptoms such as feelings of pain and weakness.  Such symptomatology is consistent with the currently assigned rating in light of the repeated normal findings.  The Veteran is not competent to assess the medical severity of his right ulnar nerve condition, which requires clinical testing and evaluation by a medical professional.  Thus, Board finds that the competent medical evidence summarized above is more probative in this regard.

In summary, the preponderance of the evidence is against the claim for an increased initial disability rating for the Veteran's service-connected right ulnar nerve condition.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) does not apply as there is not an approximate balance of evidence.  See Gilbert, supra.  The Board considered the assignment of staged ratings and finds that this is unwarranted.  See Fenderson, supra.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.


IV. Increased Initial Rating for a Left Ulnar Nerve Condition

The Veteran is currently in receipt of an initial, 10 percent disability rating under DC 8516 for his service-connected left ulnar nerve condition.  He seeks a higher initial rating.  

The Board incorporates by reference the applicable legal authorities summarized above regarding the right ulnar nerve claim on appeal.

After a full review of the record, the Board finds that a higher initial rating is unwarranted.  The Veteran's left ulnar nerve condition has not manifested as symptoms approximating incomplete, moderate paralysis at any point during the appeal period.  To the contrary, the evidence shows that the Veteran's sensory disturbance is, at worst, mild.

The Board affords great probative value to the February 2016 VA peripheral nerves examination.  The Veteran reported subjective symptoms of decreased strength in the hands.  However, upon examination, all left upper extremity findings were normal or negative, including regarding muscle strength, reflexes, sensation, and trophic changes.  The examiner's remarks noted a diagnosis of mild ulnar nerve neuropathy by EMG in 2009 (prior to the relevant appeal period), but that the current clinical examination was unremarkable.  The examiner further found that this condition did not impact his ability to work.  These findings were consistent with the findings of the January 2015 VA cervical spine examination report, which noted all normal findings regarding left upper extremity muscle strength, reflex, and sensory testing.

Furthermore, the Board considered the various private treatment records from within the appeal period and finds that they corroborate the findings of the February 2016 VA peripheral nerves examination report as well as the neurological findings of the January 2015 VA cervical spine examination report.  Upon neurological examination of the left upper extremity, private providers consistently found normal strength, motor function, reflexes, and sensation.  See, e.g., September 2013, October 2013, December 2013 private neurology treatment records.

Moreover, the weight of the most competent evidence shows that the Veteran's left ulnar nerve condition is purely sensory and does not impair motor function.  The Board considered the Veteran's lay report to the February 2016 VA peripheral nerves examiner that he experiences feelings of hand weakness.  To the extent that he asserts that his ulnar nerve condition impairs motor function, the Board affords more weight to the objective findings of February 2016 VA peripheral nerves examiner and the 2013 private neurology providers, all of which were normal or negative.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  Here, the Veteran's disability picture more closely approximates a 10 percent rating in light of his intact sensation, normal motor function, and the objective diagnostic testing results summarized above.

The Board acknowledges the Veteran's and his representative's assertions that his left ulnar nerve disability is of great severity.  However, the Board finds that the weight of the most probative, competent evidence supports the currently assigned, 10 percent rating for the reasons discussed above.  The Veteran primarily has described symptoms such feelings of pain and weakness.  Such symptomatology is consistent with the currently assigned rating.  The Veteran is not competent to assess the medical severity of his ulnar nerve condition, which requires clinical testing and evaluation by a medical professional.  Thus, Board finds that the competent medical evidence summarized above is more probative in this regard.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased initial disability rating for the Veteran's service-connected left ulnar nerve condition.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) does not apply as there is not an approximate balance of evidence.  See Gilbert, supra.  The Board considered the assignment of staged ratings and finds that this is unwarranted.  See Fenderson, supra.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.


V. Increased Initial Rating for Right Hip Strain (Limitation of Flexion)

The Veteran is currently in receipt of a noncompensable (0 percent) initial disability rating for right hip limitation of flexion under DC 5252.  He seeks an initial compensable rating. 
The Board finds that the Veteran is not entitled to an initial compensable rating for his service-connected right hip disability due to limited flexion.  To warrant a compensable rating under DC 5252, flexion must be limited to at least 45 degrees.  Such limitation has not been shown at any time during the appeal period.  

VA examinations reported the following right hip limitation of flexion findings: 105 degrees upon initial range of motion testing, with an estimated, additional minimum of 10 degrees of limitation of flexion, i.e., to 95 degrees, due to pain, weakness, and fatigability (January 2015 VA examination); and 115 degrees with no pain noted on examination (February 2016 VA examination).  The January 2015 VA examiner also noted objective evidence of painful motion beginning at 105 degrees upon initial range of motion testing.  The February 2016 VA examiner characterized the Veteran's bilateral hip condition as "bilateral hip pain with minimal limitation of movements...."

The Board has considered the various private and VA treatment records documenting bilateral hip pain, treatment, and functional loss.  The Board has also considered the 2016 MRI report showing degenerative changes in the right hip, with some effusion and edema.  However, none of them provided range of motion measurements or other findings that would warrant a higher rating.  To the contrary, various private treatment records generally corroborate the findings of the January 2015 and February 2016 VA examiners.  See, e.g., September 2013, October 2013, December 2013, March 2015 private treatment records (noting reports of hip pain but finding normal bilateral lower extremities upon musculoskeletal testing, including range of motion testing; consistently finding no pain on motion).

The Board has considered whether an initial, compensable disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (functional loss), 4.45 (joints); see also DeLuca, supra.  Here, the Board does not doubt that the Veteran's right hip disability causes symptoms such as feelings of pain, weakness, and fatigability.  He consistently has reported bilateral hip painful motion and functional loss such as difficulty walking long distances and use of assistive devices such as a cane (constantly), wheelchair (occasionally for long distances), and walker (occasionally for long distances).  However, even accounting for additional functional limitation due to such symptoms and impairments (estimated by the January 2015 VA examiner to be an additional 10 degrees of limitation of motion in all planes), the VA examination reports summarized above showed limitation of flexion that did not more nearly approximate the criteria for a compensable rating under DC 5252.  Moreover, the January 2015 and February 2016 VA examiners found right hip muscle strength testing on flexion was 4/5 (active movement against some resistance) and 5/5 (normal strength), respectively.

The Board also considered the various private and VA treatment records documenting bilateral hip pain, treatment, and functional loss during the appeal period.  However, none of them provided range of motion measurements or other findings that would warrant a compensable rating for this specific manifestation of the Veteran's right hip condition.  To the contrary, various private treatment records generally corroborate the findings of the January 2015 and February 2016 VA examiners.  See, e.g., September 2013, October 2013, December 2013, March 2015 private treatment records (noting reports of hip pain but finding normal bilateral lower extremities upon musculoskeletal testing, including range of motion testing; consistently finding no pain on motion).

In summary, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable disability rating for the Veteran's service-connected limitation of flexion due to right hip strain.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) does not apply as there is not an approximate balance of evidence.  See Gilbert, supra.  The Board considered the assignment of staged ratings and finds that this is unwarranted.  See Fenderson, supra.


VI. Increased Initial Rating for Left Hip Strain (Limitation of Flexion)

The Veteran is currently in receipt of a noncompensable (0 percent) initial disability rating for left hip limitation of flexion under Diagnostic Code 5252.  He seeks an initial compensable rating. 

The Board finds that the Veteran is not entitled to an initial compensable rating for his service-connected left hip disability due to limited flexion.  As discussed above, to warrant a compensable rating under Diagnostic Code 5252, flexion must be limited to at least 45 degrees.  Such limitation has not been shown at any time during the appeal period.  

VA examinations reported the following left hip limitation of flexion findings: 110 degrees upon initial range of motion testing, with an estimated, additional minimum of 10 degrees of limitation of flexion, i.e., to 100 degrees, due to pain, weakness, and fatigability (January 2015 VA examination); and 115 degrees with no pain noted on examination (February 2016 VA examination).  The January 2015 VA examiner also noted objective evidence of painful motion beginning at 110 degrees upon initial range of motion testing.  The February 2016 VA examiner characterized the Veteran's bilateral hip condition as "bilateral hip pain with minimal limitation of movements...."

The Board also considered the various private and VA treatment records documenting bilateral hip pain, treatment, and functional loss during the appeal period.  The Board has also considered the 2016 MRI report showing degenerative changes in the left hip, with an area of avascular necrosis, and some edema.  
However, none of them provided range of motion measurements or other findings that would warrant a higher rating for this specific manifestation of the Veteran's left hip condition.  To the contrary, various private treatment records generally corroborate the findings of the January 2015 and February 2016 VA examiners.  See, e.g., September 2013, October 2013, December 2013, March 2015 private treatment records (noting reports of hip pain but finding normal bilateral lower extremities upon musculoskeletal testing, including range of motion testing; consistently finding no pain on motion).

The Board has considered whether an initial compensable disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (functional loss), 4.45 (joints); see also DeLuca, supra.  Here, the Board does not doubt that the Veteran's left hip disability causes symptoms such as feelings of pain, weakness, and fatigability.  He consistently has reported bilateral hip painful motion and functional loss such as difficulty walking long distances and use of assistive devices such as a cane (constantly), wheelchair (occasionally for long distances), and walker (occasionally for long distances).  However, even accounting for additional functional limitation due to such symptoms and impairments (estimated by the January 2015 VA examiner to be an additional 10 degrees of limitation of motion in all planes), the VA examination reports summarized above showed limitation of flexion that did not more nearly approximate the criteria for a compensable rating under DC 5252.  Moreover, the January 2015 and February 2016 VA examiners found left hip muscle strength testing on flexion was 4/5 (active movement against some resistance) and 5/5 (normal strength), respectively.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable disability rating for the Veteran's service-connected limitation of flexion due to left hip strain.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) does not apply as there is not an approximate balance of evidence.  See Gilbert, supra.  The Board considered the assignment of staged ratings and finds that this is unwarranted.  See Fenderson, supra.


VII. Increased Initial Rating for Right Hip Strain (Limitation of Extension)

The Veteran is currently in receipt of an initial, noncompensable (0 percent) disability rating for right hip strain under DC 5251 (limitation of extension).  He seeks an initial compensable rating.

The Board finds that the Veteran is not entitled to a compensable rating for his service-connected right hip disability due to limited extension.  To warrant a compensable rating under DC 5251, extension must be limited to 5 degrees.  Such limitation has not been shown at any time during the appeal period.  

VA examinations reported the following right hip limitation of extension findings: 30 degrees upon initial range of motion testing, with an estimated, additional minimum of 10 degrees of limitation of extension, i.e., to 20 degrees, due to pain, weakness, and fatigability (January 2015 VA examination); and 30 degrees with no pain noted on examination (February 2016 VA examination).  The January 2015 VA examiner also noted objective evidence of painful motion beginning at 30 degrees of extension upon initial range of motion testing.  The February 2016 VA examiner characterized the Veteran's bilateral hip condition as "bilateral hip pain with minimal limitation of movements...."

The Board has considered the various private and VA treatment records documenting bilateral hip pain, treatment, and functional loss, as well as the 2016 MRI report showing degenerative changes in the right hip, with some effusion and edema.  However, none of them provided range of motion measurements or other findings that would warrant a compensable rating for this specific manifestation of the Veteran's right hip condition.  To the contrary, various private treatment records generally corroborate the findings of the January 2015 and February 2016 VA examiners.  See, e.g., September 2013, October 2013, December 2013, March 2015 private treatment records (noting reports of hip pain but finding normal bilateral lower extremities upon musculoskeletal testing, including range of motion testing; consistently finding no pain on motion).

The Board has considered whether a compensable disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (functional loss), 4.45 (joints); see also DeLuca, supra.  Here, the Board does not doubt that the Veteran's right hip disability causes symptoms such as feelings of pain, weakness, and fatigability.  The Veteran has consistently reported bilateral hip painful motion and functional loss such as difficulty walking long distances and use of assistive devices such as a cane (constantly), wheelchair (occasionally for long distances), and walker (occasionally for long distances).  However, even accounting for additional functional limitation due to such symptoms and impairments (estimated by the January 2015 VA examiner to be an additional 10 degrees of limitation of motion in all planes), the VA examination reports summarized above showed limitation of extension that did not more nearly approximate the criteria for a compensable rating under DC 5251.  Moreover, the January 2015 and February 2016 VA examiners found right hip muscle strength testing on extension was 4/5 (active movement against some resistance) and 5/5 (normal strength), respectively.  

In summary, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable disability rating for the Veteran's service-connected limitation of extension due to right hip strain.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) does not apply as there is not an approximate balance of evidence.  See Gilbert, supra.  The Board considered the assignment of staged ratings and finds that it is unwarranted.  See Fenderson, supra.


VIII. Increased Initial Rating for Left Hip Strain (Limitation of Extension)

The Veteran is currently in receipt of a noncompensable (0 percent)  initial disability rating for left hip strain under Diagnostic Code 5251 (limitation of extension).  He seeks an initial compensable rating.

The Board finds that the Veteran is not entitled to an initial compensable rating for his service-connected left hip disability due to limited extension.  As discussed above, to warrant a compensable rating under DC 5251, extension must be limited to 5 degrees.  Such limitation has not been shown at any time during the appeal period.  

VA examinations reported the following left hip limitation of extension findings: 30 degrees upon initial range of motion testing, with an estimated, additional minimum of 10 degrees of limitation of extension, i.e., to 20 degrees, due to pain, weakness, and fatigability (January 2015 VA examination); and 30 degrees with no pain noted on examination (February 2016 VA examination).  The January 2015 VA examiner also noted objective evidence of painful motion beginning at 30 degrees of extension upon initial range of motion testing.  The February 2016 VA examiner characterized the Veteran's bilateral hip condition as "bilateral hip pain with minimal limitation of movements...." 

The Board has considered the various private and VA treatment records documenting bilateral hip pain, treatment, and functional loss, as well as the 2016 MRI report showing degenerative changes in the left hip, with an area of avascular necrosis, and some edema.  However, none of them provided range of motion measurements or other findings that would warrant a compensable rating under DC 5251.  To the contrary, various private treatment records generally corroborate the findings of the January 2015 and February 2016 VA examiners.  See, e.g., September 2013, October 2013, December 2013, March 2015 private treatment records (noting reports of hip pain but finding normal bilateral lower extremities upon musculoskeletal testing, including range of motion testing; consistently finding no pain on motion).

The Board has considered whether a compensable disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (functional loss), 4.45 (joints); see also DeLuca, supra.  Here, the Board does not doubt that the Veteran's left hip disability causes symptoms such as feelings of pain, weakness, and fatigability.  The Veteran has consistently reported bilateral hip painful motion and functional loss such as difficulty walking long distances and use of assistive devices such as a cane (constantly), wheelchair (occasionally for long distances), and walker (occasionally for long distances).  However, even accounting for additional functional limitation due to such symptoms and impairments (estimated by the January 2015 VA examiner to be an additional 10 degrees of limitation of motion in all planes), the VA examination reports summarized above showed limitation of extension that did not more nearly approximate the criteria for a compensable rating under DC 5251.  Moreover, the January 2015 and February 2016 VA examiners found left hip muscle strength testing on extension was 4/5 (active movement against some resistance) and 5/5 (normal strength), respectively.  

In summary, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable disability rating for the Veteran's service-connected limitation of extension due to left hip strain.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) does not apply as there is not an approximate balance of evidence.  See Gilbert, supra.  The Board considered the assignment of staged ratings and finds that it is unwarranted.  See Fenderson, supra.


IX. Increased Initial Rating for Right Hip Strain (DC 5253) 

The Veteran is currently in receipt of a 10 percent initial disability rating for right hip strain under DC 5253 for painful motion.  See 38 C.F.R. § 4.59.  He seeks a higher rating.

The Board finds that the Veteran is not entitled to a higher rating for his service-connected right hip disability under DC 5253.  To warrant a higher rating under that Diagnostic Code, the evidence must show limitation of abduction with motion lost beyond 10 degrees.  Such limitation of motion has not been shown at any time during the appeal period.  

To the contrary, the January 2015 VA examiner specifically found right hip abduction was not lost beyond 10 degrees.  The Board acknowledges that the January 2015 VA examiner estimated an additional, minimum of 10 degrees of limitation of motion in all planes due to pain, weakness, and fatigability.  However, as the 2015 VA examiner did not note specific limitation of abduction measurements, it is unknown whether the Veteran's right hip strain manifested as limitation of abduction with motion lost beyond 10 degrees.  Furthermore, the February 2016 VA examiner specifically found that the Veteran had limitation of right hip abduction to 35 degrees (with no pain noted on examination), well above the limitation of abduction required for a higher rating under DC 5253.  The Board further stresses that the February 2016 VA examiner also characterized the Veteran's bilateral hip condition as "bilateral hip pain with minimal limitation of movements...."

The Board has considered the various private and VA treatment records documenting bilateral hip pain, treatment, and functional loss, as well as the 2016 MRI report showing degenerative changes in the right hip, with some effusion and edema.  However, none of them provided range of motion measurements or other findings that would warrant a higher rating for this specific manifestation of the Veteran's right hip condition.  To the contrary, various private treatment records generally corroborate the findings of the January 2015 and February 2016 VA examiners.  See, e.g., September 2013, October 2013, December 2013, March 2015 private treatment records (noting reports of hip pain but finding normal bilateral lower extremities upon musculoskeletal testing, including range of motion testing; consistently finding no pain on motion).

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (functional loss), 4.45 (joints); see also DeLuca, supra.  Here, the current right hip rating under DC 5253 is already based upon painful yet noncompensable motion.  The Board finds that an additional increase is not warranted under the Deluca criteria.  The Board does not doubt that the Veteran's right hip disability causes symptoms such as feelings of pain, weakness, and fatigability.  He consistently has reported bilateral hip painful motion and functional loss such as difficulty walking long distances and use of assistive devices such as a cane (constantly), wheelchair (occasionally for long distances), and walker (occasionally for long distances).  However, even accounting for additional functional limitation due to such symptoms and impairments (estimated by the January 2015 VA examiner to be an additional 10 degrees of limitation of motion in all planes), the VA examination reports summarized above showed limitation of abduction that did not more nearly approximate the criteria for a higher rating under DC 5253.  Moreover, the January 2015 and February 2016 VA examiners found right hip muscle strength testing on abduction was 4/5 (active movement against some resistance) and 5/5 (normal strength), respectively.  

In summary, the Board concludes that the preponderance of the evidence is against the claim for a higher initial disability rating under DC 5253 for the Veteran's service-connected right hip strain.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) does not apply as there is not an approximate balance of evidence.  See Gilbert, supra.  The Board considered the assignment of staged ratings and finds that this is unwarranted.  See Fenderson, supra.

X. Increased Initial Rating for Left Hip Strain (DC 5253)

The Veteran is currently in receipt of a 20 percent initial disability rating for left hip strain under DC 5253 for limitation of abduction.  He seeks a higher rating.

The Board finds that the Veteran is not entitled to a higher rating for his service-connected left hip disability under DC 5253.  The January 2015 VA examiner found abduction was not lost beyond 10 degrees.  Moreover, the February 2016 VA examiner found left hip limitation of abduction to 35 degrees with no pain noted on examination.

As a 20 percent rating is the highest rating available for limitation of hip abduction, no higher rating can be granted for any time period using this Diagnostic Code.


XI. Consideration of Other Diagnostic Codes for Right and Left Hip Conditions

The Board has considered other potentially applicable diagnostic codes and finds that they do not apply to the Veteran's respective, service-connected right and left hip conditions at issue in this appeal. 

Diagnostic Code 5250 for ankylosis of the hip does not apply to either hip because ankylosis has not been demonstrated by objective, competent medical evidence.  Although the Veteran is competent to report symptoms such as feelings of hip stiffness, he is not competent to self-diagnosis ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  He certainly has some limitation of hip motion bilaterally, and the Board acknowledges that the January 2015 VA hips examiner noted in a February 2015 addendum that he demonstrated objective evidence of bilateral hip stiffness upon range of motion testing.  However, the objective, competent medical evidence shows that neither hip is ankylosed.  See January 2015 and February 2016 VA examination reports (specifically finding no ankylosis of either hip).

Diagnostic Code 5254 does not apply because the evidence does not indicate that the Veteran's right or left hip disability resulted in a flail joint.  Likewise, Diagnostic Code 5255 does not apply because the evidence does not indicate that either his right or left hip disability resulted in any impairment of the femur.  See January 2015 VA examination report (regarding additional conditions, specifically finding no malunion or nonunion of the femur and no flail hip joint); February 2016 VA examination report (noting no additional conditions).

The Veteran's right and left hip disabilities have been evaluated based on limitation of motion as well as the functional limitations caused by the limited motion and pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5251-5253; see also DeLuca, supra.  The Veteran has alleged symptoms of pain and limitation of motion, as well as functional limitations caused by these symptoms such as difficulty with walking long distances and use of assistive devices.  The rating criteria, particularly when applied in the context of DeLuca and the regulations specifying how disabilities of joints are to be evaluated, expressly contemplate the Veteran's symptoms and reasonably describe his disability level.  The Board finds the schedular rating criteria are adequate to evaluate the Veteran's various service-connected right and left hip disabilities.  Although there are other diagnostic codes applicable that allow for higher ratings, the Board fully explained above why the higher ratings were not warranted.

The Board acknowledges the lay statements of record asserting that the Veteran's right and left hip disabilities are of great severity such that higher ratings are warranted under all relevant Diagnostic Codes addressed above.  See, e.g., May 2015 attorney correspondence (asserting Veteran's hip symptoms such as constant hip pain requiring frequent injections warrant at least the compensable ratings under all applicable Diagnostic Codes and the maximum possible ratings "in most instances"); December 2016 attorney correspondence (suggesting Veteran's reported level and nature of hip pain warrant higher ratings; alleging that sometimes it was "not safe" for the Veteran to take his prescribed hip pain medications due to his history of alcoholism).  However, the Board finds that the evidence of record supports the respective right and left hip ratings currently assigned for the reasons discussed above.  The Veteran primarily has described his right and left hip symptoms as pain and less movement than normal.  Moreover, lay and medical evidence regarding functional loss referred to his difficulty with prolonged walking and standing, as well as his use of assistive devices.  Such symptomatology and functional loss are consistent with the ratings currently assigned for his right and left hip disabilities.  Therefore, the Board gives more weight to the objective range of motion and other medical findings discussed above than to these lay contentions regarding the severity of the right and left hip conditions at issue here.  

Moreover, the Board recognizes the Veteran's attorney's December 2016 contention that the Veteran's hip pain is more severe than reflected in the VA hip examination reports because it was "not safe" for the Veteran to take his prescribed pain medications due to his history of alcoholism.  The Veteran's attorney is not competent to make that medical finding, and the attorney cited no competent medical evidence of record in support of that proposition.  The Board recognizes that the medical evidence of record shows the Veteran's history of alcohol abuse issues.  However, multiple medical records from throughout the appeal period show that various treating providers prescribed him pain medications such as hydrocodone, so presumably they exercised their competent, medical judgment in finding that it was safe to do.

Finally, neither the Veteran nor his representative has raised any other issues regarding the multiple right and left hip increased rating claims on appeal, nor have any other issues been reasonably raised by the record.  See Doucette, supra.


XII. Duties to Notify and Assist

The Veteran and his representative have raised multiple contentions suggesting that VA failed to satisfy the duty to assist regarding the appealed issues denied above.  The Board rejects those contentions for the reasons discussed below and declines to remand the issues denied above for further development.

First, the Veteran and his representative contend that various VA examinations were inadequate.  Initially, the Board notes that the Veteran's attorney raised multiple, boilerplate arguments generally alleging the inadequacy of multiple, unspecified VA examination reports and VA medical opinions.  See, e.g., December 2016 correspondence.  The Board rejects those boilerplate contentions as conclusory and vague because they failed to explain with any specificity what rendered any particular VA examinations or medical opinions inadequate, and instead expressed generalized displeasure with all of them.  

Contrary to the boilerplate contentions otherwise, the Board finds that all of the VA examination reports and medical opinions that the Board relied upon in the decisions above were adequate.  A VA examination or medical opinion is not inadequate simply because it contains unfavorable findings.  Rather, a VA examination is adequate when prepared by an appropriate medical professional, based on an accurate review of the Veteran's record, history, and symptomatology, and includes the necessary objective findings.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this case, the Board finds that the VA examination reports and medical opinions relied upon in the decisions above were adequate.  The respective VA examiners considered the Veteran's pertinent medical history, conducted clinical evaluations of him, and provided adequate discussions of relevant symptomatology and impairments.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Moreover, the VA medical opinions also were adequate because they were supported by valid medical rationales and accurate reviews of the Veteran's medical history.

The Veteran and his attorney also raised some specific contentions regarding the inadequacy of some particular VA examinations or categories of VA examinations.  The Board finds that those specific contentions lack merit for the following reasons.

First, the Veteran's attorney contends that the VA examination reports regarding the multiple orthopedic conditions at issue in this appeal were inadequate for rating purposes because the VA examiners failed to apply the Deluca criteria.  See, e.g., December 2016 attorney correspondence.  As this boilerplate argument failed to specify which VA examination report(s) had this alleged deficiency, the Board will assume that the attorney was referring to all orthopedic VA examination reports and addenda that the Board relied upon in the decisions above.  

Regarding the VA hips examination reports relied upon in the decisions above, the Board rejects this contention.  Both the January 2015 and February 2016 hips examinations adequately addressed the Deluca factors.  See January 2015 VA hips examination report (noting repetitive-use testing was not possible bilaterally because pain was too severe; finding pain, weakness, and fatigability could significantly limit functional ability during flare-ups or when joint is used repeatedly over a period of time, and estimating a minimum of 10 degrees of additional loss of range of motion in all planes of motion); see also February 2015 VA examiner's addendum (clarifying that January 2015 VA spine examination report's finding that repetitive-use testing was not possible because pain was too severe referred to objective signs of pain and stiffness on examination with active and passive range of motion); February 2016 VA hips examination report (finding that bilaterally, Veteran had no additional loss of function or range of motion after three repetitions; finding that bilaterally, hip pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time).  To the extent that any of these findings happened to be unfavorable, the Board reiterates that a VA examination is not inadequate simply because it contains negative or unfavorable findings.

The Board also rejects this contention regarding the VA cervical spine examination report relied upon in the decision above.  Specifically, the January 2015 VA spine examination report adequately addressed the Deluca factors as they pertained to the cervical spine claim on appeal.  See January 2015 VA spine examination report (noting repetitive-use testing was not possible because pain was too severe; finding Veteran had functional loss, functional impairment, and/or additional limitation of range of motion of the cervical spine after repetitive use due to excess fatigability and pain on movement; however, as to the estimated degrees of additional range of motion loss, concluding there was pain on use but no additional loss of range of motion); see also February 2015 VA examiner's addendum (clarifying that January 2015 VA spine examination report's finding that repetitive-use testing was not possible because pain was too severe referred to objective signs of pain and stiffness on examination with active and passive range of motion).  To the extent that any of these findings happened to be unfavorable, the Board again stresses that a VA examination is not inadequate simply because it contains negative or unfavorable findings.

In summary, the Board rejects the Veteran's attorney's arguments challenging the alleged adequacy under Deluca and related authorities of the orthopedic VA examination reports and addenda cited in the denials above.

Second, in December 2016 correspondence, the Veteran's attorney also contended that unspecified hips VA examinations were inadequate because they did not reflect the true nature of the Veteran's injuries.  Specifically, the attorney suggested that these VA examination reports inadequately captured the extent of the Veteran's hip disabilities due to his use of various pain management treatments at the times of examination, including hydrocodone and hip injections.  The attorney stated that the Veteran has reported hip pain of 10/10 and that the VA hip examination reports were inadequate for failing to assess the unmedicated nature of the Veteran's injury.  (As the attorney again did not specify which VA hip examination report he was referring to, the Board will assume that these contentions refer to both the January 2015 and February 2016 hip VA examination reports.)  

The Board acknowledges that at times the Veteran has reported bilateral hip pain of 10/10 and does not doubt that his bilateral hip pain is worse when he does not take pain medication.  Indeed, the Board recognizes that higher ratings may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, even after considering the extent of the Veteran's reported bilateral hip pain without medication, higher ratings are still not warranted for any of the right and left hip claims at issue in this appeal.  Pain alone does not constitute functional loss warranting a higher rating under VA regulations governing evaluations of musculoskeletal disabilities.  Rather, "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed coordination, and endurance in order to constitute functional loss."  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The Board fully explained above why higher ratings were not warranted for each of the right and left hip claims at issue in this appeal, even after considering pain.  The Board also disagrees with the attorney's contention that the VA examiners inadequately considered the extent of the Veteran's bilateral hip pain.  See January 2015 VA examination report; February 2015 addendum (noting Veteran was unable to complete post-repetitive use testing of hip range of motion due to objective evidence of "extreme pain" with motion, such as facial grimacing and moans).

Third, the Board considered the Veteran's November 2010 notice of disagreement, which suggested that unspecified VA examination reports regarding various service connection claims that were pending then were biased, inaccurate, and/or incomplete.  To the extent that this statement alluded to the April 2010 VA examination report or the December 2010 addendum that the Board relied upon in the denial above of entitlement to service connection for chest pain, the Board rejects this contention.  A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The April 2010 VA examination report and  the December 2010 addendum both included specific clinical findings, and there was no indication that such findings were biased, inaccurate, or incomplete in any way.  Accordingly, as there is not "clear evidence" of irregularity, the Board finds that the presumption of regularity has not been rebutted.  In summary, the Board finds that there is no duty to provide another VA examination or medical opinion regarding the chest pain claim denied above.
	
In summary, the Board rejects the Veteran's and his attorney's contentions regarding alleged duty to assist deficiencies and the alleged irregularity of the 2010 VA examination and addendum.  Accordingly, the Board finds that remands of the claims denied above to obtain additional VA examinations or medical opinions are unwarranted.

Finally, the record contains multiple communications from the Veteran's attorney with boilerplate allegations of constitutional due process deficiencies.  See, e.g., May 2015 correspondence.  The Board rejects these generalized arguments as vague and conclusory because they failed to specify any particular, alleged procedural due process issues.  The Board also affirmatively finds that VA satisfied all relevant due process requirements as to the claims denied above.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Service connection for chest pain is denied.
 
Entitlement to an initial disability rating in excess of 10 percent for neck strain and degenerative arthritis of the cervical spine is denied.

Entitlement to an initial disability rating in excess of 10 percent for right ulnar nerve condition is denied.

Entitlement to an initial disability rating in excess of 10 percent for left ulnar nerve condition is denied.

Entitlement to an initial compensable rating for limitation of flexion due to right hip strain is denied.

Entitlement to an initial compensable rating for limitation of flexion due to left hip strain is denied.

Entitlement to an initial compensable rating for limitation of extension due to right hip strain is denied.

Entitlement to an initial compensable rating for limitation of extension due to left hip strain is denied.

Entitlement to an initial disability rating in excess of 10 percent for limitation of abduction due to right hip strain is denied.

Entitlement to an initial disability rating in excess of 20 percent for limitation of abduction due to left hip strain is denied.


REMAND

In this case, the Board finds that VA's duty to assist has not been satisfied as to the following claims on appeal: entitlement to service connection for a lumbar spine condition; entitlement to service connection for a right leg condition (claimed as leg spasms); entitlement to an initial compensable rating prior to November 5, 2010, and in excess of 10 percent thereafter, for TBI residuals and cervicogenic headaches; and entitlement to a TDIU.  Therefore, a remand of those issues is necessary for the following reasons.


I. Service Connection for a Lumbar Spine Condition

The Veteran attributes his current lumbar spine condition to two documented, in-service motor vehicle accidents: a September 1979 motorcycle accident and a November 1980 motor vehicle accident in which the Veteran was a passenger.  The RO obtained various service records relating to these accidents.  However, the Board's review of the record indicates that some identified, relevant records from the time of those accidents remain outstanding.  Specifically, in a March 2009 VA Form 21-4176 (Report of Accidental Injury in Support of Claim for Compensation or Pension), the Veteran identified relevant, November 1980 private treatment records from Phelps County Hospital in Missouri, where he stated he was treated soon after the accident.  The RO has not attempted to obtain those records.  Upon remand, the RO should attempt to obtain these outstanding private treatment records and all necessary releases.  If they are not available, then the Veteran should be advised of this fact and given an opportunity to submit the records himself, as these records may be relevant to his appeal.

Furthermore, in a June 2013 service connection claim form, the Veteran stated that after the November 1980 accident, he was admitted to Phelps County Hospital, and then was transported by ambulance to General Leonard Wood Army Community Hospital (GLWACH) in Fort Leonard Wood, Missouri.  He further stated that he was in the intensive care unit for two weeks or more.  Although the RO obtained some service treatment records from soon after the November 1980 accident, including some GLWACH treatment notes, it appears that some inpatient records from this approximately two-week hospitalization remain outstanding.  Upon remand, the RO should attempt to obtain these outstanding inpatient service treatment records.  If they are not available, then the Veteran should be notified accordingly.

In addition, in a November 2009 VA Form 21-4176 regarding the September 1979 accident, the Veteran identified a relevant military police report.  Although the RO obtained some service records from the time of this accident, this police report has not been obtained.  The RO should attempt to obtain this outstanding federal record upon remand from all appropriate institutions.  If the identified record is not available, then the Veteran should be notified accordingly.

If the RO is able to obtain any of the outstanding, relevant records summarized above from either of the in-service accidents, then the RO should request an addendum VA nexus opinion for consideration of those records.  Moreover, as VA and private treatment records suggested that the Veteran's low back symptoms may be related to his service-connected hip conditions, the VA examiner should opine on that secondary service connection issue as well.  See August 2010 VA outpatient note (noting reports of pain in back and hips radiating down legs; finding in assessment that lumbar spine osteoarthritis was worsening in terms of radiating down the legs); September 2013 private treatment record (noting bilateral hip pain that Veteran "feels in the lower part of the back").


II. Service Connection for a Right Leg Condition (Claimed as Leg Spasms)

The Veteran also attributes his current right leg condition to the 1979 and 1980 in-service motor vehicle accidents referenced above.  Accordingly, the discussion above regarding the lumbar spine claim about the need to attempt to obtain outstanding, relevant records from soon after those accidents also applies to the right leg claim.  Thus, the Board incorporates that discussion by reference here.

Moreover, the Board notes that there is conflicting medical evidence of record as to whether the Veteran has a current right leg diagnosis.  See, e.g., May 2012 spine VA examination report (finding no radiculopathy; all clinical findings regarding right lower extremity normal or negative); April 2010 VA examination report / December 2010 addendum (noting bilateral muscle strain by history that was not evident on examination; finding normal bilateral lower extremity muscles on examination); but see October 2011, April 2012, August 2013 private neurology treatment records (diagnosing radiculopathy and noting radicular symptoms).  Therefore, the RO should request a VA examination to clarify whether the Veteran has a current right leg diagnosis, and if so, whether it is related to the in-service motor vehicle accidents, with consideration of the service treatment records referencing leg symptoms.  See affidavit by driver A.F.T. (reporting that soon after November 1980 motor vehicle accident in which the Veteran was a passenger, A.F.T. observed Veteran holding his leg as if in pain); see also November 1980 inpatient cover sheet (referencing thigh contusions soon after motor vehicle accident).  Moreover, a VA treatment record suggested that the Veteran's current right leg symptoms may be related to his service-connected hip conditions.  Therefore, the VA examiner also should consider whether any diagnosed right leg conditions are caused or aggravated by his service-connected right and left hip conditions.  See August 2010 VA outpatient note (noting reports of pain in hips radiating down legs, with right leg having worst symptoms).


III. TBI Residuals and Cervicogenic Headaches Increased Initial Rating

The Board finds that a new VA examination is needed to adequately assess the current state of the Veteran's service-connected TBI residuals and cervicogenic migraines (claimed as headaches).  The most recent TBI VA examination was conducted in February 2014.  This VA examination was inadequate to the extent that it failed to account for the full potential complexity of the Veteran's medical history and possible TBI residuals.  Specifically, the Board finds that the examiner's uniformly negative findings with no supporting explanations were conclusory and failed to account for the Veteran's multiple lay statements and subjectively reported symptoms of record.  Moreover, the February 2014 VA examiner's findings did not account for the medical evidence of record, including VA and private medical records, documenting his extensive neurological and psychiatric issues during the appeal period, or the lay contention that he has had these symptoms since his service-connected head injury.  

For example, regarding cognitive impairment and subjective symptoms, the February 2014 VA examiner found no complaints of impairment of memory, attention, concentration, or executive functioning, with no explanation.  Likewise, the examiner reported no subjective symptoms and no neurobehavioral effects, but with no supporting explanation.  The examiner also concluded that the Veteran had no subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI (such as migraine headaches), with no supporting rationale.  These conclusory findings failed to account for the Veteran's various private neurology treatment records, including imaging reports showing white matter lesions and various neurological issues.  See, e.g., December 2013 note (noting ongoing treatment for headaches and history of white matter lesions).  Likewise, this VA examination report also failed to account for his VA outpatient psychiatric treatment records.  The 2014 VA examination report also did not address the Veteran's attorney's theory regarding the alleged long-term effects of even relatively minor head traumas.   See, e.g., October 2016 letter.  

In addition, the most recent VA TBI examination was conducted in February 2014.  The deficiencies with the last TBI VA examination discussed above and the passage of about four years since the most recent VA TBI examination warrant a remand to obtain an updated, adequate evaluation of this complex disability.  

The Board recognizes that in March 2015, the Veteran was afforded a VA examination regarding his pending claim for service connection for bipolar disorder (to include as secondary to service-connected TBI).  This VA psychological examination report provided a negative opinion regarding whether the Veteran's bipolar disorder may be a residual of his service-connected TBI.  However, the Board finds that this psychological VA examination report did not cure the deficiencies in the February 2014 TBI VA examination report discussed above.  Specifically, although this VA examiner considered one possible TBI cognitive facet (neurobehavioral effects), the examiner did not fully consider other possible TBI residuals that the Veteran and his attorney contend are present, including fatigability, orientation, and memory issues.  See, e.g., November 2013 VA mental health note (noting report of progressively worsening symptoms including issues with memory, orientation to place and time, and speech production, since in-service head injury).  

In summary, the Board finds a new VA TBI examination is needed to fully and adequately consider the Veteran's subjectively reported symptoms as well as his objective neurological, cognitive, and/or psychiatric symptoms during the appeal period.  The examiner must explain in detail whether each of those symptoms constitute residuals of his service-connected TBI.  The examination should be conducted by an appropriate specialist (i.e., physiatrist, psychiatrist, neurosurgeon, or neurologist) who clearly documents his or her credentials in one of those specialties, given the complexity of these medical issues.



IV. TDIU

As the TDIU claim is inextricably intertwined with the remanded increased rating claim, it also will be remanded pending adjudication of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Moreover, the Veteran filed his TDIU claim in November 2010.  In his November 2010 TDIU claim form, he stated that various service-connected disabilities affected his ability to work full time from 2002 to 2004 and that he last worked full-time in May 2004 as an equipment operator and truck driver.  (In a subsequent, April 2017 TDIU claim form, the Board notes that he stated that he last worked full-time in 2008 for a cement company as an equipment operator.)  However, he also made at least one statement suggesting marginal income from self-employment.  See February 2010 VA mental health note (noting he reported he was self-employed, but his business was not doing well).  TDIU presupposes a veteran is not capable of gainful employment.  To verify his income and show it has been marginal in nature during the appeal period, he should submit earnings information since 2010.

Moreover, the Veteran has suggested that he is unable to work in part due to his service-connected bilateral hearing loss and tinnitus.  See November 2010, April 2014 VA Forms 21-8940.  As the most recent VA audiological evaluation was in November 2014, more than three years ago, the RO should obtain an updated VA audiological evaluation as well.

Finally, outstanding VA treatment records also should be associated with the file upon remand.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit documents verifying his income (i.e., tax returns or W-2 forms) for each year from 2010 to the present.

2. Obtain and associate with the claims file the Veteran's identified inpatient hospitalization records from approximately November 23, 1980 to December 31, 1980 from General Leonard Wood Army Community Hospital (GLWACH) in Fort Leonard Wood, Missouri (following a November 23, 1980 motor vehicle accident in which the Veteran was a passenger).  Document all attempts to obtain these records, including any negative responses.  If they are not available, then notify the Veteran and his representative.

3. Obtain and associate with the claims file the military police report identified by the Veteran in his November 2009 VA Form 21-4176 regarding his September 1979 in-service motorcycle accident.  Document all attempts to obtain these records, including any negative responses.

4. Ask the Veteran to identify any outstanding private treatment records relevant to the remanded claims and to complete release forms so the RO can request those records, including but not limited to, November 1980 private treatment records from Phelps County Hospital in Missouri.  

Any negative responses must be documented.  If such private treatment records are unavailable, then the RO should notify the Veteran.  If additional care relevant to the appealed issue is referenced in these private treatment records, then the RO should attempt to obtain records of that care as well.

5. Obtain and associate with the claims file all outstanding VA treatment records from the Detroit, Michigan VA Medical Center (and all associated outpatient clinics) from September 2016 to the present.

6. DO NOT PROCEED WITH THE FOLLOWING INSTRUCTIONS UNTIL ALL OUTSTANDING RECORDS REFERENCED IN THE INSTRUCTIONS ABOVE, TO THE EXTENT POSSIBLE, HAVE BEEN OBTAINED.

7. Schedule the Veteran for the appropriate VA examination for his right leg condition.  The examiner must note his or her review of the complete claims file, including this remand.  Then, the examiner should opine as to the following, with a full supporting rationale:

a. Does the Veteran have a current right leg diagnosis, including but not limited to radiculopathy?  Please specifically consider the conflicting medical records on this issue summarized above.

b. Is it at least as likely as not (50 percent probability or more) that any current right leg diagnoses had their onset during active duty service, including the documented September 1979 and November 1980 motor vehicle accidents?  Please specifically consider the service records referencing leg conditions summarized above.

c. Is it at least as likely as not (50 percent probability or more) that any right leg diagnosis was caused or aggravated by any of the Veteran's service-connected right or left hip conditions?

If any opinion requested above is not possible without resort to mere speculation, then the examiner must explain why.

8. Return the Veteran's claims file to the April/December 2010 VA examiner (or to another VA examiner if that person is no longer available) for an addendum medical opinion.  The examiner must note his or her review of the complete claims file, including this remand.  Then, the examiner should opine as to the following, with a full supporting rationale:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back condition had its onset during active duty service, including the documented September 1979 and November 1980 motor vehicle accidents?  

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back condition was caused or aggravated by any of the Veteran's service-connected right or left hip conditions?

If any opinion requested above is not possible without resort to mere speculation, then the examiner must explain why.

9. Schedule the Veteran for a VA examination with a qualified physician, who clearly documents his or her qualifications as a physiatrist, psychiatrist, neurosurgeon, or neurologist (due to the medical complexity of this case), to address the current nature, symptoms, and severity of his service-connected TBI residuals and cervicogenic headaches.  The examiner must note his or her review of the complete claims file, including this remand.  Then, the examiner should opine as to the following, with a full supporting rationale:

a. Please describe in detail all of the Veteran's current subjective symptoms, cognitive impairments, emotional/behavioral symptoms, and physical/neurological symptoms.  As to all noted symptoms, please explain in detail whether they constitute residuals of his service-connected TBI or not.   

b. Please specifically address the Veteran's attorney's theory regarding long-term TBI residuals (summarized above) with a full supporting rationale.  

c. Please comment on the functional impact all identified residuals of the Veteran's service-connected TBI on his ability to work, with a full supporting rationale.

If any findings requested above are not possible without resort to mere speculation, then the examiner must explain why.  If the examiner requires any additional information to answer these questions, then please identify it.

10.  Schedule the Veteran for a VA audiological examination to address the current nature, symptoms, and severity of his service-connected bilateral tinnitus and hearing loss.  The examiner should comment on the functional impact of the Veteran's service-connected hearing loss and tinnitus on his ability to work, with a full supporting rationale.

11.  After completing the above and any other development deemed necessary, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


